 Case 1:19-cv-00644-RER Document 15 Filed 04/09/19 Page 1 of 1 PageID #: 92




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



TOINY LLC,
                                                          NOTICE OF APPEARANCE BY
                               Plaintiff,
                                                          COUNSEL

    -against-                                             Case No. 1:19-cv-00644-KAM-RER
U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR TRUMAN ACM GRANTOR
TRUST 2013, SERIES 2013-1,
                               Defendants.


To: The Clerk of Court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

co-counsel for Plaintiff, Toiny, LLC.


Dated: New York, New York                            HASBANI & LIGHT, P.C.
       April 9, 2019
                                                     /s/ Danielle P. Light
                                                     Danielle P. Light, Esq.
                                                     450 Seventh Ave, Suite 1408
                                                     New York, New York 10123
                                                     Tel: (646) 490-6677
                                                     dlight@hasbanilight.com




                                                1
